Citation Nr: 0119671	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  97-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to May 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 1996, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a low back disorder.  The veteran perfected an 
appeal with this rating decision.  In a September 1999 
decision, the Board determined that new and material evidence 
had been submitted to reopen the claim.  The Board then 
remanded the case to the RO for additional evidentiary 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary to substantiate the 
veteran's claim has been obtained and VA's duty to notify and 
assist has been satisfied.  

2.  A chronic back injury is not shown during active service 
and the preponderance of the evidence establishes that the 
veteran's current low back disability is the result of post-
service work-related injuries.  


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. VCAA 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The veteran has been provided with notice of what is required 
to substantiate his claim.  By virtue of the Statement of the 
Case and correspondence issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  That is, he was given 
notice of the regulations pertaining service connection.  
VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

The record contains sufficient medical evidence to make a 
decision on the claim.  The veteran has reported that he did 
not have any further evidence to submit in support of his 
claim.  The veteran has not indicated the existence of any 
other relevant evidence that has not already been requested 
and/or obtained by the RO.  VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C.A. § 5103A); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Statement of the Case was 
issued to the veteran.  However, in this case, the Board 
finds that the veteran is not prejudiced by its consideration 
of his claim pursuant to this new law.  As set forth above, 
VA has already met all obligations to the veteran under this 
new law.  Moreover, the veteran has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claims.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Having determined that the 
duty to assist has been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.  


Factual Background

The veteran has testified that he injured his back during 
active duty and that he has had chronic back pain from the 
time of his in-service injury until the present.  

Associated with the claims file is a service medical record 
dated in September 1978 which shows the veteran complained at 
that time of right sided low back pain which had been present 
for four days.  He reported that he ran approximately 10 to 
13 miles per day.  The veteran denied any traumatic injury to 
his back.  The assessment at that time was heat cramps.  
There is no other clinical evidence of complaints of, 
diagnosis of, or treatment for any back disorder during the 
veteran's remaining one and one half years of active duty 
service.  An August 1979 clinical record includes the 
notation that the veteran was a "chronic sick call case."  
He was treated for cold weather injury to the feet, eye 
disorders, epididymitis and being tired.  At the time of the 
veteran's chapter 13 examination which was conducted in 
January 1980, he denied having or ever having had recurrent 
back pain.  He reported that he was not taking any medication 
at that time.  Clinical evaluation of the veteran's spine in 
January 1980 was normal.  

In May 1980 and January 1981, the veteran claimed entitlement 
to service connection for an eye lid disorder.  

A VA examination was conducted in July 1980.  Physical 
examination of the musculo-skeletal system revealed that the 
veteran had full range of motion in all joints and the deep 
tendon reflexes were normal bilaterally.  A back disorder was 
not complained of or noted.  

An April 1981 private clinical record evidences complaints of 
and treatment for right knee trauma.  The veteran complained 
of discomfort in his lower extremities with weakness in the 
legs.  Physical examination revealed slight tenderness in the 
left gluteal and perivertebral muscle groups.  Mild 
lumbosacral strain was included as a diagnosis.  A June 1981 
private clinical record reveals the veteran sought treatment 
for pain in the mid back.  He indicated that the pain came on 
suddenly while the veteran was resting.  He was working for 
North Central Foundry at the time.  Physical examination of 
the back was normal.  The diagnosis was "? mild lumbar 
strain."  

A private clinical record dated in August 1983 revealed that 
the veteran complained of physical weakness. 

A March 1984 clinical record shows the veteran reported 
having pain in his back, especially when sitting, which began 
approximately one month prior.  It was noted that the veteran 
did a lot of lifting at his job.  There was no history of 
trauma to the back.  The impression at that time was somatic 
dysfunction with radiculopathy.  One day later, the veteran 
was somewhat better but was still sore.  In June 1984, he 
complained that, like before, he had pain in his back.  The 
impression at that time was somatic dysfunction L4-L5.  

A September 1985 cervical X-ray was interpreted as revealing 
muscle spasm.  

An Accidental Injury History completed by the veteran 
indicates that he was injured in December 1987 after he 
picked up a buffer several times.  Reported symptoms included 
low back pain.  A handwritten document also dated in December 
1987 included the notation that, after the veteran picked up 
a buffer, he complained of neck and shoulder pain.  The 
veteran also complained of intermittent low back pain.  He 
denied experiencing pain prior to the accident.  The accident 
occurred in October 1987.  

In a February 1988 Physician's Report, Dr. M. noted that the 
veteran injured his back on January 28, 1988 while buffing 
floors.  The diagnosis at that time was lumbosacral strain.  

A private clinical record dated in September 1988 included 
the notation that the veteran injured his back while lifting 
some computer boxes.  It was reported that he had a similar 
episode three to four months earlier.  The impression was 
lumbosacral sprain.  

In March 1988, the veteran reported that he had acute pain 
and restriction since a lifting injury at work on March 19, 
1988.  It was noted that there was a prior history of the 
same symptomatology 3 to 4 months prior.  A history of a 
Workman's Compensation injury to the lumbosacral spine 4 
years prior was reported but the veteran had been "ok" 
since that time.  A separate clinical record dated in March 
1988 indicates that the veteran injured his back when picking 
up a floor buffer.  In response to the question of whether 
the veteran had had any complaints in the involved area 
before the accident, the veteran responded "no." 

A physical therapy record dated in October 1988 included the 
notation that the veteran reported his back symptomatology 
began when he was lifting some computer boxes at work, while 
employed as a janitor.  

A January 1989 X-ray of the lumbar spine was interpreted as 
normal.  A Computed Tomography (CT) examination of the lumbar 
spine revealed a bulge at L4-5.  

In a January 1989 clinical record, a private physician noted 
that the veteran had been having back pain for approximately 
one year.  The pain started while the veteran was using a 
floor buffing machine.  It was further noted that the veteran 
had consulted another doctor four years prior "for a 
backache associated with work activities."  The veteran was 
treated in 1985 with medication and manipulations "and 
things got better so he hasn't had any problems between then 
and now."  In a separate record dated in January 1989, it 
was noted that the veteran's acute sacroiliac pain started 
after picking up trash at work in January 1989.  It was 
reported that there had been another Workman's Compensation 
injury one year prior.  

In a March 1989 Disability Report, which was certified by the 
veteran as true, he reported that he injured his left 
shoulder and neck on March 19, 1989 and that he had injured 
his lower back on September 18, 1988 while lifting boxes of 
trash.  

A March 1989 VA Medical Certificate includes the notation 
that the veteran had pain in his lower back with 
radiculopathy which started almost eight months prior while 
on the job lifting heavy objects.  The assessment was 
possible sciatica secondary to degenerative process involving 
the lumbosacral spine.  

A letter dated in March 1989 from A.E.H., M.D. includes a 
diagnosis of chronic lumbar/lumbosacral strain/sprain.  The 
veteran indicated to the doctor that he had been having 
difficulties for more than one year in association with his 
employment as a janitor.  The doctor reported that the 
veteran's symptoms arose as a result of manhandling buffing 
machines and pushing a broom.  The veteran did not indicate 
at the time of the initial consultation any specific date of 
an accident.  It was written that a radiologist interpreted 
lumbar spine films as negative but the doctor interpreted 
them as revealing very minimal narrowing of the L5-S1 disc 
space and some very minimal sclerosis of the facet joints.  A 
CT of the lumbar spine was referenced as revealing a central 
bulge at the L4-5 disc which was not felt to be significant 
and was opined to not be causing radiculopathy.  The doctor 
wrote that the veteran's "current condition is work related 
in the sense that the pains began to occur in association 
with [the veteran's] work as a janitor."  

An April 1989 Attending Physician's Statement from Dr. E.A.H. 
includes the notation that the veteran had degenerative 
arthritis of the lumbosacral spine and a bulge at L4-5.  The 
date of onset of the condition was reported as January 27, 
1989.  

A May 1989 Magnetic Resonance Imaging (MRI) of the lumbar 
spine was interpreted as revealing a moderately large 
posterior herniation of the L4/5 nucleus pulposus.  Mild 
posterior bulging of the L5-S1 disc with associated 
degenerative changes was also noted.  

The veteran sought treatment in an emergency room in June 
1989.  He reported at that time that he had had problems with 
his upper back and neck since September 9, 1987.  He 
indicated that he had consulted a chiropractor without relief 
after the pain.  

A June 1989 private physical therapy evaluation is associated 
with the record.  The veteran reported at that time that he 
first injured his back on the job in December 1988.  He was 
seeking treatment for left cervical and shoulder pain.  

The report of a private neurological consultation conducted 
in June 1989 is of record.  The veteran reported that his 
first injury occurred on September 9th, 1987 while picking up 
trash.  He developed symptoms in his neck and shoulder area 
at that time.  He indicated that he was injured again in 
March 1988 when his neck went out resulting in symptoms in 
the neck and shoulder.  He reported that sometime around 
August 1988, he felt a popping in his back while mopping a 
floor and that he could hardly move.  As of November 1988, he 
was still having problems with pain in the low back area.  
The clinical diagnostic impressions included in the report 
were herniated nucleus pulposus at L4-5 which "just came on 
sometime since August of '88, which is apparently worse 
between January of '89 and May of 1989."  

In September 1989, Dr. E.A.H. reported that when he first saw 
the veteran, a history was provided of having work related 
back problems dating back more than one year.  The doctor 
noted the veteran had been involved in a multitude of 
accidents beginning in 1986.  

A VA clinical record dated in October 1989 shows that the 
veteran complained of episodic low back pain and neck pain 
which had been present for ten months.  The veteran 
"allegedly was lifting heavy objects . . . at that time."  
The diagnosis was herniated disk L4-5.  

An October 1989 VA X-ray examination of the lumbosacral spine 
revealed that the vertebral body heights and disc spaces were 
intact.  There was no evidence of spondylolisthesis.  

A January 1990 Social Security decision included the notation 
that the veteran had received Worker's Compensation benefits 
from January 1989 to September 1989 and also had a claim 
pending at the time of the decision.  The veteran's military 
service was noted but an in-service injury to the back was 
not reported.  It was noted that the veteran testified that 
he had injured his back on the job while picking up a buffer.  
Social Security Administration determined that the veteran 
became unable to work on January 5, 1989 and was entitled to 
a period of disability commencing on that date.  

A January 1990 VA clinical record notes the veteran had a 
history of chronic lumbosacral strain and neck pain.  There 
were no signs of root compression.  The impression was 
chronic cervical and lumbosacral strain.  

A February 1990 lumber myelogram was interpreted as revealing 
disc bulging at L5-S1 which appeared to be central.  A lumbar 
CT scan revealed central and posterolateral bulging at L4-5 
slightly more prominent towards the right.  

The veteran was hospitalized at a VA facility in May 1990.  
His chief complaint was pain in the neck and low back for two 
years duration.  It was noted that he injured his neck in 
1988 lifting a buffer.  In February 1988, he developed low 
back pain.  

The veteran's claim of entitlement to service connection for 
back injury with muscle spasm and constant pain and cramping 
of the muscles was received at the RO in December 1990.  The 
veteran reported that he had been treated for a back injury 
at the Topeka, Kansas VA Medical Center (VAMC) on October 26, 
1990.  

A January 1991 VA clinical record includes an impression of 
chronic back pain.  It was noted that the veteran had chronic 
low back pain as a result of an injury from lifting a heavy 
object.  

The transcript of an August 1991 RO hearing has been 
associated with the record.  The veteran testified that he 
complained of a back disability while on active duty and has 
had it continuously since that time.  He reported he was 
issued Robaxin for his back until his discharge.  After his 
discharge, he reported that he used over the counter pain 
medication.  The veteran indicated that the back problems he 
had during service were usually associated with running.  The 
veteran continued running after the back pain began.  The 
veteran's spouse testified that he had complained of back 
pains in late 1981 or the beginning of 1982 when he began 
working in a foundry.  The veteran did not work for a period 
of time after his discharge as he was taking care of his 
child while his spouse worked.  He testified that he did not 
have any problems with his back prior to his enlistment.  He 
did have problems with his back while in service prior to the 
treatment rendered in 1978.  He thought he might have 
received treatment at a VA facility located in Topeka, Kansas 
in 1980 or 1981.  He also reported that the first post-
service back treatment he had received was in 1984 or 1985 
from a Dr. Morgan.  

In September 1991, the RO was informed that the VAMC in 
Topeka, Kansas had no records for the veteran dated in 1980 
or 1981.  

In a Physician's Statement dated in April 1992, E.H., M.D. 
reported that a physical examination was normal and that the 
veteran's back disorder "is 100% subjective."

The report of a private physical examination which was 
conducted in August 1992 is of record.  It was noted that the 
veteran had a history of back pain dating back four years.  
In 1988, the veteran was lifting up a buffer and apparently 
injured his neck and back.  Past medical history was noted to 
be non-contributory.  The diagnosis was lumbocervical 
arthralgias.  

In a letter dated in September 1992, P.F.M, M.D. reported 
that he had first seen the veteran on February 28, 1991, at 
which time the veteran had reported that that he had injured 
his back in 1989 and a neck injury five months earlier.  He 
had been treated continuously since that time for back and 
neck pain.  

The veteran sought treatment in an emergency room in July 
1993.  He reported that he had injured his back when he was 
19.  It was indicated that the veteran was born on March [redacted], 
1956.  

Private progress notes dated in October 1993 show the veteran 
reported he had injured his low back in 1989 while working 
with a buffer.  The veteran reported that prior to this 
injury, he had a history of low back problems from various 
jobs requiring manual labor.  The impression from the 
examination was chronic low back pain.  Cervical and lumbar 
degenerative disk disease were also noted.  

A July 1994 VA clinical record includes the notation that the 
veteran had had chronic low back pain since 1978 after an 
injury while in the Army.  

A July 1994 VA Medical Certificate includes the notation that 
the veteran injured his lower back in service.  The veteran 
also reported that he had a herniated disk in the service.  
An X-ray taken in July 1994 was interpreted as revealing a 
normal study of the lumbosacral spine.  A July 1994 MRI 
examination of the cervical spine revealed disc herniation at 
C5-6.  

Private progress notes dated in August 1994 include the 
notation that the veteran's back pain started in 1989 and was 
related to lifting.  The veteran reported that he had had 
some chronic back problems prior to the 1989 injury, but 
"nothing of this significance."  Past medical history was 
negative.  The pertinent impression was low back pain.  

A September 1996 VA clinical record includes the notation 
that the veteran reported he had had back problems for 16 
years.  The diagnosis at that time was back pain.  A 
September 1996 X-ray examination of the lumbosacral spine was 
interpreted as showing no gross abnormality.  A September 
1996 CT examination of the lumbar spine was interpreted as 
revealing borderline central canal stenosis and dish 
herniations.  

A March 1997 lay statement from a former member of the 
veteran's active duty unit indicated that the author had 
served with the veteran.  The author indicated that he had 
"some recollection" of the veteran going on sick call at 
various times with reference to his back and being sick.  It 
was impossible for the author to report on the frequency of 
treatment or the severity of the injury.  The author 
remembered that "sick call was an issue" for the veteran.  

The transcript of an April 1997 RO hearing is of record.  The 
veteran's representative alleged that new and material 
evidence in the form of the lay statement, had been submitted 
to reopen the claim.  The veteran reported that he did not 
have any further evidence to submit in support of his claim.  

An April 1997 VA hospitalization report reveals the veteran 
had a long history of acute and chronic low back pain.  An 
April 1997 VA X-ray examination of the lumbosacral spine was 
interpreted as showing a minimal degree of disc space 
narrowing at the level of L5-S1.  There was no evidence of 
spondylolisthesis.  

A July 1998 private physical therapy record notes the veteran 
had a fifteen year history of back pain with bulging disc at 
L4-5, C6-7.  The veteran related his back problems to all the 
running he did during active duty.  There was no other 
significant medical history.  

In August 1999, the veteran reported that he had had a 
history of back pain since he was in the military.  

The transcript of a June 1999 Travel Board hearing is of 
record.  The veteran testified that his back injury was 
caused by running during active duty.  He alleged he sought 
treatment "many times" for his back disorder.  He reported 
that he was still having problems with his back at the time 
of his service separation examination.  He testified that he 
received treatment for his back in 1981 from a Dr. Wright.  
This was for a short time.  He alleged that a VA physician, 
Dr. Scher, told him there was a correlation between his 
current back condition and what he had been experiencing all 
along.  He reported that the back symptoms he had at the time 
of the examination were the same symptoms he had during 
active duty with the exception that the symptomatology was 
increasing in severity.  The veteran could not remember any 
time period when his back problems resolved, even for a short 
period of time, since his discharge from active duty.  

In a January 2000 statement, Dr. Scher reported that she had 
seen the veteran in October 1997.  She reviewed her notes 
from that time period and did not find any statement in the 
notes, nor did she recall, any mention to the veteran of a 
connection between the veteran's low back pain and active 
duty service.  

The report of a March 2000 VA spine examination has been 
associated with the record.  The veteran reported that he 
initially hurt his back while running on active duty.  The 
examiner noted that the veteran had a lumbosacral spine 
injury during active duty but there was no documentation 
found to substantiate any further episodes of injury or 
treatment during service.  No documents, dated in 1981, were 
found to substantiate the injury.  The examiner opined that 
it was not possible to link a herniated nucleus pulposus to 
active duty service.  The examiner further opined that "the 
process of [degenerative joint disease] could have been 
initiated or exacerbated by the [physical training] and 
running required on active service."  The diagnoses were 
degenerative joint disease of the lumbosacral spine and 
herniated nucleus pulposus, L4 and L5 intervertebral space 
with mild spinal stenosis.  

In a statement dated in November 2000, P.M., M.D. reported 
that he saw the veteran the same month.  The veteran 
presented information "dating back to when he was on active 
duty in the Army, showing that he indeed did have problems 
with back pain at that time."  The doctor noted that the 
veteran's back pain had been "chronic and continuous since I 
first saw him in the late 80s."  The doctor reported that 
the veteran also had records indicating that he had received 
treatment during the early 1980's for back pain but the 
doctor did not have the actual notes to indicate what 
treatment might have been employed.  The doctor opined that 
"based on this information it appears that [the veteran] has 
had continuous back pain, which began while on active duty."  
In a separate statement dated 20 days prior, the doctor 
reported that he had been following the veteran 
intermittently since 1981 for back pain.  The veteran showed 
records to the doctor indicating that he had had problems 
with back pain and required medical care as far back as the 
1970's when the veteran was in the military.  The doctor 
wrote that it is "quite possible that [the veteran's] 
current problems did indeed begin while he was in the Army. . 
."  

In January 2001, V.L.A., M.D. noted that he had recently 
evaluated the veteran at his clinic.  The veteran informed 
the doctor that he began having low back pain while he was on 
active duty and the pain had persisted since that time.  The 
doctor was provided with a September 13, 1978 service medical 
record which documented treatment for low back pain.  In the 
doctor's opinion, the low back pain experienced by the 
veteran started while he was on active duty in the service 
and should be declared service-connected.  


Legal Analysis

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1131 (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  Notwithstanding, service connection may be granted 
for disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); see Cosman v.  Principi, 3 Vet. App. 303, 305 (1992).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

The Court also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 38 
C.F.R. § 3.303(b) (2000), by the submission of (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  The Court determined that 
continuity of symptomatology was not shown, when the sole 
evidentiary basis for the asserted continuous symptomatology 
was the sworn testimony of the appellant himself and when 
"no" medical evidence indicated continuous symptomatology.  
McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  

The Court stated that it clearly held in Savage that section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify.")  (citations omitted).  

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection for a back 
disorder.  

The veteran has satisfied his initial burden of submitting 
evidence of a current back disorder.  Associated with the 
claims files are numerous clinical records, hospitalization 
reports and a VA examination report demonstrating that the 
veteran currently experiences back disorders including 
degenerative joint disease and a herniated nucleus pulposus.  
While the post-service medical diagnoses have characterized 
the disabilities of the lumbosacral spine by use of different 
terminology on several occasions, these post-service 
diagnoses are sufficient to establish that the veteran has a 
current low back disorder .  

The next question is whether the veteran sustained an injury 
to his back during active service.  A service medical record 
dated in September 1978 evidences complaints of right sided 
low back pain.  An assessment was made of heat cramps.  At 
the June 1999 Travel Board hearing the veteran testified that 
he injured his back as a result of all the running he did 
during active duty.  The Board finds this evidence sufficient 
to determine that the veteran injured his lower back during 
active duty.  

The question then becomes whether the veteran developed a 
chronic disease shown as such in service or within the 
presumptive period as a result of his injuries.  In this case 
the medical evidence does not establish that the veteran 
developed a chronic disease during service or during the 
initial post-service year.  The veteran was treated one time 
during active duty for a complaint of back pain.  A back 
disorder was not diagnosed at that time.  The veteran stayed 
on active duty for more than one and one half years without 
another complaint of, diagnosis of or treatment for a back 
disorder being evidenced in the service medical records.  A 
back disorder was not complained of or noted on the report of 
the physical examination which was conducted in January 1980.  
The Board finds there is no evidence of a chronic back 
disorder included in the service medical records.  

The veteran has testified that he was treated in-service 
"many times" for a back disorder.  This allegation, 
however, is not supported by the service medical records.  As 
noted above, the veteran only sought treatment on one 
occasion, in part, for low back pain.  The Board notes that 
an August 1979 clinical record referred to the veteran as a 
chronic sick call case and there are numerous service medical 
records to back up this assertion.  However, as indicated 
above, on only one occasion did the veteran complain of back 
pain.  The veteran's service medical records appear to be 
complete.  The Board places greater probative weight on the 
service medical records than the veteran's self-serving 
testimony as to the frequency of his in-service back 
treatment.  

The Board also places greater probative weight on the service 
medical records over the March 1997 lay statement of the 
veteran's former sergeant.  The author of the lay statement 
reported that he had some recollection of the veteran going 
on sick call at various times but it was impossible for the 
author to report on the number of times or how severe the 
injury was.  The author, by his own admission, was unable to 
report on the number of times the veteran was treated.  The 
statement does support the notation in the August 1979 
clinical record that the veteran was a chronic sick call 
case.  As such, it supports the Board's conclusion that the 
veteran frequently sought treatment during active duty for 
medical problems, the problems were documented, and only one 
record included a reference to a back disorder.  The records 
lend weight to the finding that a chronic condition was not 
shown in service. 

The service medical records do not show a combination of 
manifestations sufficient to identify a chronic back 
disorder, or sufficient observation to establish chronicity 
at the time.  38 C.F.R. § 3.303(b).  Consequently, since the 
fact of chronicity in service is not adequately supported, a 
showing of continuity after discharge and competent evidence 
that relates the present condition to that symptomatology is 
required to support the claim.  Savage v. Gober, 10 Vet. App. 
489 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Savage; Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  A layperson is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (Court held 
that lay assertions of medical causation cannot constitute 
evidence); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The veteran's contentions as to the etiology 
of his back disorder are without probative value.  

The veteran has alleged that he has experienced continuity of 
symptomatology since he injured his back during active duty 
up to the present time.  This self-serving testimony, 
however, is completely rebutted by the evidence of record.  
The clinical records, dated prior to October 1990 when the 
veteran submitted his claim for service connection, which 
include notations regarding the etiology of the veteran's 
back disorder, overwhelmingly indicate that the back 
disorders arose as a result of the veteran's post-service 
employment.  None of these numerous records include any 
references to the veteran's single in-service treatment he 
received for "heat cramps."  The veteran, while under oath, 
has indicated that his back disorder began as a result of 
post-service on the job injuries.  A March 1989 Disability 
Report, which the veteran certified as true at that time, 
indicates that he injured his lower back in 1988 and his 
shoulder in 1989.  A January 1990 Social Security decision 
references the veteran's testimony, presumably under oath, to 
the effect that he injured his back on the job picking up a 
floor buffer.  The veteran has received Workmen's 
Compensation as a result of his post-service on the job 
injuries.  The majority of private clinical records dated 
subsequent to October 1990 also reference on the job injuries 
in the middle to late 1980's as the source of the veteran's 
back pain.  All the VA clinical records dated subsequent to 
October 1990 which reference a history of back injury, 
indicate that that injury began during active duty.  

The Board notes that subsequent to October 1990, the veteran 
had a potential financial gain motive in reporting that his 
back injury began during active duty.  The Board further 
notes the veteran's spouse testified that the veteran's back 
pain began while he was employed subsequent to his discharge.  
Based on the above, the Board finds that the preponderance of 
the evidence demonstrates that the veteran did not have 
continuity of symptomatology of his back disorder from the 
time of active duty to the present.  His assertions of such 
symptomatology are without probative value and cannot 
constitute a basis for a medical opinion as to the etiology 
of the disorder.  

The examiner who conducted the March 2000 VA examination 
opined that the veteran's degenerative joint disease "could 
have been" initiated or exacerbated by the physical training 
and running required while on active duty.  The examiner does 
not, however, provide any rationale for this conclusion which 
is unsupported by contemporaneous X-ray evidence.  The 
opinion is speculative.  The Board notes that the VA examiner 
referred to documented evidence that the veteran had a 
lumbosacral spine injury in-service.  The service medical 
records reveal, however, just a complaint of right sided low 
back pain which had been present for four days.  An 
assessment of heat cramps was made at that time.  A 
lumbosacral spine injury was not noted.  Additionally, to the 
extent that the opinion relies on a history provided by the 
veteran as to the continuous symptomatology he experiences 
since active duty, it is also not accurate as noted above.  A 
diagnosis or opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  

The Court has provided extensive guidance for weighing 
medical evidence.  A medical opinion based upon an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  A bare conclusion, even one reached by 
a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A mere transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  In Bloom v. West, 12 
Vet. App. 185 (1999), the Court also held that a physician's 
opinion that the veteran's time as a prisoner of war "could 
have" precipitated the initial development of a lung 
condition, by itself and unsupported and unexplained, was 
"purely speculative."  For the reasons above, the Board 
finds the opinion included in the report of the March 2000 VA 
examination is insufficient to warrant a grant of service 
connection.  

The opinion included in the March 2000 VA examination is also 
contradicted by the notation by Dr. A.E.H. in March 1989, 
wherein he opines that the veteran's back condition was work 
related as the pains began during active duty.  In an April 
1989 Attending Physician's Statement, this doctor noted that 
the veteran's degenerative joint disease had an onset of 
January 27, 1989.  In that regard, the Board herein notes 
that while, the veteran has been diagnosed with degenerative 
joint disease of the lower back, there is no clinical 
evidence in the form of X-rays demonstrating the presence of 
the disorder to a compensable degree within one year of the 
veteran's discharge from active duty which would allow for a 
grant of presumptive service connection under 38 C.F.R. §§ 
3.307, 3.309 (2000).  

Furthermore, the November 2000 opinion by Dr. P.M. and the 
January 2001 opinion by Dr. V.L.A. are not sufficient to 
grant service connection.  These opinions which link current 
back disorders to the veteran's active duty service are based 
on a history provided by the veteran which has been found to 
be fictitious.  While the doctors were shown medical evidence 
of treatment during active duty for low back pain, the 
doctors also reference a history provided by the veteran of 
continuous back pain since active duty.  An assessment based 
on an inaccurate history supplied by the veteran is of no 
probative value.  See Boggs v. West, 11 Vet. App. 334, 345 
(1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 
(1994) (finding that presumption of credibility of evidence 
did not arise as to medical opinion that veteran's disability 
was incurred in service because it was based on an inaccurate 
history, one which failed to acknowledge an injury well-
documented in record, and hence holding such evidence not 
"material"); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(finding that presumption of credibility did not arise 
because the physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value" since it 
relied upon veteran's account of his medical history and 
service background). 

In this case the probative evidence does not support a 
continuity of symptomatology and the competent medical 
evidence demonstrates that the veteran's back disorder is the 
result of post-service work-related accidents.  

The veteran's present allegation that he has had ongoing back 
problems since active service are entirely inconsistent with 
his post-service statements to medical examiners in 
connection with his workers' compensation claims.  Because of 
these inconsistent histories and the fact that his present 
statements of continuity of symptomatology have been made in 
contemplation of monetary gain, the Board finds that his 
statements lack credibility and are not entitled to probative 
weight.  

For these reasons, the Board finds that a chronic back injury 
is not shown during active service and the preponderance of 
the evidence establishes that the veteran's current low back 
disability is the result of post-service work-related 
injuries. 

The Board concludes that a chronic low back disorder was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. § 3.303 (2000).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for a chronic low back 
disorder is denied.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

